—In a proceeding pursuant to Civil Rights Law article 6 for leave to change an infant’s surname, Anne Marie Guarino appeals from a judgment of the Supreme Court, Westchester County (Colabella, J.), dated February 27, 2001, which partially granted the father’s petition.
Ordered that the judgment is reversed, on the law, with costs, and the petition is denied in its entirety.
Contrary to the Supreme Court’s determination, the father of the infant born out of wedlock failed to establish that the infant’s best interests will be substantially promoted by changing the infant’s surname to his surname (see, Matter of Mercado v Townsend, 225 AD2d 555). Krausman, J.P., Luciano, Adams and Townes, JJ., concur.